                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

MARCUS MANDELLE KELLEY,


      Petitioner,              Civil No. 2:18-CV-11161
                               HONORABLE DENISE PAGE HOOD
v.                             CHIEF UNITED STATES DISTRICT JUDGE

DEWAYNE BURTON,1

      Respondent.
                                      /

                OPINION AND ORDER GRANTING THE
              PETITION FOR A WRIT OF HABEAS CORPUS

      Marcus Mandelle Kelley, (“Petitioner”), confined at the Richard A.

Handlon Correctional Facility in Ionia, Michigan, filed a petition for a writ of

habeas corpus pursuant to 28 U.S.C. § 2254, through his attorney Phillip

D. Comorski, challenging his convictions for two counts of delivery of 50

grams or more, but less than 450 grams, of cocaine, M.C.L. § 333.7401(2)

(a)(iii ), two counts of delivery of less than 50 grams of cocaine, M.C.L. §

333.7401(2)(a)(iv ), and one count of conspiracy to deliver 50 grams or

more, but less than 450 grams, of cocaine, M.C.L. § 750.157a; M.C.L. §


      1
        The Court amends the caption to reflect the current warden of
petitioner’s incarceration.

                                          1
333.7401(2)(a)(iii ). He was sentenced, as a fourth habitual offender,

M.C.L. § 769.12, to 9 to 40 years’ imprisonment for each count. For the

reasons that follow, the petition for a writ of habeas corpus is GRANTED.

                                 I. Background

     Petitioner was convicted following a jury trial in the Oakland County

Circuit Court. This Court recites verbatim the relevant facts relied upon by

the Michigan Court of Appeals, which are presumed correct on habeas

review pursuant to 28 U.S.C. § 2254(e)(1). See e.g. Wagner v. Smith, 581

F.3d 410, 413 (6th Cir. 2009):

     This case arises from defendant’s having sold crack cocaine to a
     police informant on four occasions from January 26, 2011, to
     February 3, 2011.

People v. Kelley, No. 310325, 2013 WL 5763056, at *1 (Mich. Ct. App. Oct.
24, 2013).

     Petitioner’s conviction was affirmed on appeal. Id., lv. den. 495 Mich.

950, 843 N.W.2d 516 (2014); reconsideration den. 497 Mich. 857, 852

N.W.2d 160 (2014).

     Petitioner then filed a post-conviction motion for relief from judgment

with the trial court, pursuant to M.C.R. 6.500, et. seq., which was denied.

People v. Kelley, No. 11-236105-FH (Oakland County Circuit Court, Jan. 5,

2016); reconsideration den. No. 11-236105-FH (Oakland County Circuit

                                      2
Court, Feb. 2, 2016). The Michigan appellate courts denied petitioner

leave to appeal. People v. Kelley, No. 334239 (Mich. Ct. App. Dec. 21,

2016); lv. den. 501 Mich. 924, 903 N.W.2d 563 (2017); reconsideration

den. 501 Mich. 1041, 908 N.W.2d 895 (2018).

     Petitioner seeks a writ of habeas corpus on the following grounds:

     I.     There was insufficient evidence to establish that petitioner’s
            identity as the perpetrator of the crime.

     II.    Petitioner was denied effective assistance of counsel,
            where counsel failed to object to detective Mark
            Ferguson’s hearsay testimony regarding alleged
            narcotic transactions that were recorded with hidden
            recording devices, failed to call a potentially
            exculpatory witness, failed to introduce evidence that
            the license plate on the car petitioner was observed
            driving was a different make and model and was
            registered to an out-of-state owner, and failed to
            assert petitioner’s right to a speedy trial.

     III.   Petitioner was denied due process of law where the
            prosecutor engaged in prosecutorial misconduct at
            trial.

     IV.    Petitioner was denied due process of law where
            newly discovered evidence indicated that the
            prosecutor used perjured testimony at trial, proof of
            this false testimony was not available prior to
            petitioner’s trial.

                           II. Standard of Review

     28 U.S.C. § 2254(d), as amended by The Antiterrorism and Effective


                                       3
Death Penalty Act of 1996 (AEDPA), imposes the following standard of

review for habeas cases:

     An application for a writ of habeas corpus on behalf of a person
     in custody pursuant to the judgment of a State court shall not be
     granted with respect to any claim that was adjudicated on the
     merits in State court proceedings unless the adjudication of the
     claim–
                   (1) resulted in a decision that was contrary to, or
                   involved an unreasonable application of, clearly
                   established Federal law, as determined by the
                   Supreme Court of the United States; or

                    (2) resulted in a decision that was based on an
                    unreasonable determination of the facts in light of
                    the evidence presented in the State court
                    proceeding.

      A decision of a state court is “contrary to” clearly established federal

law if the state court arrives at a conclusion opposite to that reached by

the Supreme Court on a question of law or if the state court decides a

case differently than the Supreme Court has on a set of materially

indistinguishable facts. Williams v. Taylor, 529 U.S. 362, 405-06 (2000).

An “unreasonable application” occurs when “a state court decision

unreasonably applies the law of [the Supreme Court] to the facts of a

prisoner’s case.” Id. at 409.

                                III. Discussion

      The Court discusses petitioner’s fourth claim, because this is the

                                      4
claim upon which the Court grants relief. Petitioner alleges that his due

process rights were violated by the prosecutor’s use of perjured testimony,

which was not discoverable prior to trial.

      Petitioner claims that the prosecutor or the police violated Brady v.

Maryland, 373 U.S. 83, 87 (1963) and Giglio v. United States, 405 U.S.

150, 153 (1972) by withholding or failing to disclose that the officer in

charge of the case, Detective Mark Ferguson, lied in a prior drug matter

and was being investigated by the Oakland County Sheriff’s department.

Detective Ferguson was being investigated, but was not fired for his

perjury and misconduct until after petitioner’s trial. After the detective had

been discharged, the Oakland County Prosecutor dismissed sixteen cases

involving Detective Ferguson. The record reflects that Mark Ferguson

also withheld information pertaining to the background of his confidential

informant. It is petitioner’s contention that this evidence of corruption on

the part of Detective Mark Ferguson in the performance of his duties

would have affected the credibility of the prosecution witnesses and

undermine confidence in the verdict. The Court grants relief on this claim.



      Petitioner’s trial began on February 6, 2012, and continued on


                                      5
February 7, 2012, when testimony was provided by the three (3)

prosecution witnesses, ending with closing arguments and the verdict

presented by the jury.

      Michael Zion, the informant, testified that he contacted Detective

Mark Ferguson in early January 2011, to try to obtain leniency involving a

pending retail fraud charge, in exchange for providing information

regarding drug trafficking in the City of Pontiac, Michigan. (T. 2/7/2012, pp.

28-29). Zion, however, informed Ferguson that he only knew one

individual named “Marc,” from whom he could buy drugs. (Id. at 49). Zion

further testified that he did not use drugs when he contacted Ferguson and

did not use drugs prior to picking up the retail fraud charge. (Id.). The

record reflects that Zion had a phone number for “Marc,” without

explanation as to how it was obtained. Zion testified that he contacted

“Marc” a few times after he spoke with Ferguson, but before the first

controlled buy. The remainder of Zion’s testimony pertains to the details

of each of the controlled drug transactions.

      Detective Mark Ferguson testified that he was contacted by Michael

Zion at his office in Pontiac, in the early part of January 2011. (Id. pp. 82-

83, 102). He did not make a determination if Zion was a user or if he


                                      6
could sell drugs on the street. (Id. at 102). However, Ferguson did

conduct a background check. (Id. at 102-103). The remainder of

Ferguson’s testimony, as follows, is consistent with Zion’s.

      Ferguson testified that the first controlled buy occurred on January

26, 2011, at a BP gas station, where Zion was wired, searched, and given

money to purchase $ 300.00 worth of cocaine. (Id., pp. 83-87). Ferguson

also testified that “I told other officers, undercover officers where the deal

was going to take place, they -- they usually go in front of me, before me,

set up in the area to get a good eye on us going in.” (Id., p. 85).

      All subsequent buys occurred at the 456 Montana address.

      The second controlled buy took place the following day on January

27, 2011. Zion was wired, searched, and provided with $ 600.00 to

purchase cocaine. (Id., pp. 89-91). Ferguson testified, “I met up with Mr.

Zion prior to, the deal was already set up, through him and Mr. Kelley to

purchase cocaine, I then instructed other officers to go in the area of

Montana Street, I searched Mr. Zion, searched his vehicle, gave him the

recording device, a live recording device.” (Id., p. 90).

      On the third controlled buy, which took place on January 28, 2011,

Zion was again wired, searched, and provided this time with $ 2400.00.


                                      7
(Id. at 84-91). Ferguson also testified that he sent other undercover

officers to the 456 Montana address prior to the third controlled buy. (Id. at

92). Ferguson testified that at some point “[Zion] exited, got back in his

vehicle, he then called me on the phone, stated Mr. Kelley told him to go

around the corner to the store to get some razor blades.” (Id.).

      The fourth controlled buy occurred on February 3, 2011. Ferguson

testified that he doubled the $ 2400.00 amount, but then decreased his

request when Marc started acting “weird.” (Id. at 95). Ferguson also

testified that he had debriefed his officers because he had intended to

arrest petitioner following this drug buy. It was during this drug buy that

Zion was thrown against a wall and searched. It was also during the

fourth drug buy that Zion exited the front of the house to go to the store to

buy cigarettes (Id. at 96-97, 115).

      In summary, Ferguson testified that he obtained 120 grams of

cocaine from the four (4) controlled buys, by providing approximately $

5000,00 in funds during the controlled buys. Ferguson further testified that

this, in his experience, was a large amount of cocaine and was not for

personal use. (Id. 99). Based on the amount of cocaine, Ferguson

classified petitioner as “a mid-level drug dealer.”


                                      8
      The prosecution called Rachel Topacio as their third and final

witness. Ms. Topacio testified that she is “a forensic chemist, with the

Oakland County Sheriff’s Office, in the forensic lab.” (Id. at 119). Topacio

testified that she tested each of the four substances and the results of

each tested substance contained the presence of cocaine. (Id. at 124-

128). No other witnesses were called at petitioner’s trial.

      Following the trial, and before sentencing, petitioner filed a motion

for a new trial. Among his claims, he alleged that trial counsel was

ineffective for not contacting and calling the ex-girlfriend of the informant

Michael Zion. The record references a letter sent by Zion’s former

girlfriend to petitioner a few days before trial, asking for petitioner’s help in

a matter pending in another court. She is also the mother of Zion’s child.

The girlfriend indicated in her letter that although she does not know

petitioner, she wanted to express her sympathy as to his situation. She

wrote that Zion “turned into a snitch 3 years ago to get off a felony, and

possession charge,” and indicated that Zion was a crack user. ECF 5-5

PgID.430, 5-8 PgID.751-752,. Defense counsel informed the court that

petitioner provided the letter to his trial counsel, but counsel failed to file

any witness list before trial. ECF 5-5 PgID.431.


                                        9
      The trial court judge denied the motion for a new trial finding that the

evidence against petitioner was substantial and there was not a

reasonable probability that absent trial counsel’s errors, the outcome of

the trial would have been different. Id. at 434-435.

      Petitioner filed a motion for relief from judgment on February 17,

2015, with several attachments, alleging that appellate counsel was

ineffective by refusing to raise the issue that Detective Mark Ferguson

provided false testimony at his trial. ECF 5-9, PgId.916.

      The trial court judge rejected his claim finding that “appellate counsel

opined that Officer Ferguson’s [firing by the Oakland County Sheriff’s

Department] would not benefit defendant because defendant’s case was

based largely on a confidential informant’s testimony that he purchased

drugs from defendant and was not based exclusively on Officer

Ferguson’s testimony.” People v. Ferguson, 11-236105-FH, Slip. Op. at

*2-3 (Oakland County Circuit Court Jan. 5, 2016). The trial court then

found that “there was sufficient evidence to convict defendant even without

Officer Ferguson’s testimony and defendant has not shown any false

testimony by Officer Ferguson, defendant has not shown that he was

prejudiced by appellate counsel’s failure to raise the credibility issue on


                                     10
appeal.” (Id. at 3). The trial judge did not expressly adjudicate petitioner’s

underlying claim involving the newly discovered impeachment evidence

involving Detective Ferguson’s discharge from employment and the

subsequent dismissal of sixteen of his cases by the Oakland County

Prosecutor.

      In his habeas petition, petitioner provided a detailed account in

support of his claim that the prosecution used perjured testimony from

Ferguson to convict him of the underlying charges. (ECF 1, PgID.39-42).

      Respondent concedes that “In January 2013, Det. Ferguson was

fired from the Oakland County Sheriff’s Department for lying at a

preliminary examination (not Kelley’s preliminary examination) about

opening a package of marijuana before obtaining a search warrant. After

he was fired, the Oakland County Prosecutor’s Office reviewed 100 cases

Ferguson had been involved with, including Kelley’s case. In 16 of those

cases (not including Kelley’s case) the prosecutor found that there was not

evidence independent of Ferguson’s testimony to support the charges,

and the prosecutor voluntarily dismissed those cases. In the rest of the

cases, the charges were not dismissed—Kelley’s case in particular was

not dismissed because Michael Zion’s testimony supported the charges.”


                                     11
(Respondent’s Answer, ECF 4, PgID.82-83).

      Petitioner contends that his newly discovered evidence only came to

light at the time petitioner sent his court-appointed lawyer a letter on

January 31, 2013, which indicated that Detective Ferguson had been

investigated and fired for falsifying evidence. His court-appointed

appellate counsel informed petitioner that he did not intend to take any

action regarding the development with Ferguson and told petitioner that he

was free to act on his own behalf to seek a remedy. Petitioner, was only

able to fully develop this claim in his post-conviction motion for relief from

judgement.

      Respondent contends that petitioner’s fourth claim is procedurally

defaulted, because the trial judge ruled that petitioner failed to show good

cause and prejudice for not raising this claim on his direct appeal, as

required by M.C.R. 6.508(D)(3).

      Petitioner filed a Standard 4 Brief on his appeal of right claiming that

Ferguson provided false testimony, but was unaware of the specific

misconduct that would support his claim. The supporting evidence of

Detective Ferguson’s testimony was not available until after petitioner filed

his appeal of right. Petitioner’s appellate counsel filed an appeal brief


                                      12
containing one (1) claim pertaining to the sufficiency of the evidence.

Petitioner filed a Standard 4 Brief containing the following four (4) issues:

trial counsel’s failure to object to the prosecutor referencing the audio

recordings, trial counsel’s failure to investigate and call a potential witness

[Zion’s former girlfriend], trial counsel’s lack of communication, and the

misconduct of the chief investigating officer compounded by the

prosecutor’s misconduct. In his brief, petitioner argued that “[A] review of

the entire record in the instant case supports facts that the prosecution

witnesses were not truthful about Michael Zion’s informant status; that the

record clearly shows a significant amount of missing evidence which

suggests that Michael Zion was indeed a paid informant contrary to what

is stated on the record.” (Standard 4 Brief, p. 16, ECF 5-7, PgID.570).

      When the state courts clearly and expressly rely on a valid state

procedural bar, federal habeas review is also barred unless petitioner can

demonstrate “cause” for the default and actual prejudice as a result of the

alleged constitutional violation, or can demonstrate that failure to consider

the claim will result in a “fundamental miscarriage of justice.” Coleman v.

Thompson, 501 U.S. 722, 750-51 (1991).

      Petitioner claims that his appellate counsel was ineffective for failing


                                      13
to raise his Brady/Giglio claim on his appeal of right. If petitioner could

show that he received ineffective assistance of appellate counsel that rose

to the level of a Sixth Amendment violation, it would excuse his procedural

default for failing to raise his fourth claim on his direct appeal in the state

courts. See Seymour v. Walker, 224 F.3d 542, 550 (6th Cir. 2000).

Additionally, petitioner could not have procedurally defaulted his ineffective

assistance of appellate counsel claim, because state post-conviction

review was the first opportunity that he had to raise this claim. See

Guilmette v. Howes, 624 F.3d 286, 291 (6th Cir. 2010). Given that the

cause and prejudice inquiry for the procedural default issue merges with

an analysis of the merits of petitioner’s defaulted claim, the Court must

consider the merits of petitioner’s underlying claim. See Cameron v.

Birkett, 348 F. Supp. 2d 825, 836 (E.D. Mich. 2004).

      To show that he was denied the effective assistance of counsel

under federal constitutional standards, a defendant must satisfy a two

prong test. First, the defendant must demonstrate that, considering all of

the circumstances, counsel’s performance was so deficient that the

attorney was not functioning as the “counsel” guaranteed by the Sixth

Amendment. Strickland v. Washington, 466 U.S. 668, 687 (1984). In so



                                      14
doing, the defendant must overcome a strong presumption that counsel’s

behavior lies within the wide range of reasonable professional assistance.

Id. Second, the defendant must show that such performance prejudiced

his defense. Id. To demonstrate prejudice, the defendant must show that

“there is a reasonable probability that, but for counsel’s unprofessional

errors, the result of the proceeding would have been different.” Strickland,

466 U.S. at 694. The Sixth Amendment guarantees a defendant the right

to the effective assistance of counsel on the first appeal by right. Evitts v.

Lucey, 469 U.S. 387, 396-397 (1985).

      In assessing whether a claim of ineffective assistance satisfies the

“cause” requirement of Coleman, a less stringent standard of review is

applied than when reviewing an independent freestanding ineffective

assistance of counsel claim pursuant to the deferential standard of review

found in 28 U.S.C. § 2254(d). The question for the federal habeas court is

not whether the state court’s decision was unreasonable, but whether

there was an independent Sixth Amendment violation under Strickland.

Stated differently, the level of scrutiny is the same as would be applied on

direct review. See Joseph v. Coyle, 469 F.3d 441, 459 (6th Cir. 2006). As

will be stated below, this Court concludes that petitioner’s Brady/Giglio



                                      15
claim was meritorious; thus, appellate counsel was ineffective for failing to

raise this claim on petitioner’s direct appeal, so as to provide petitioner

cause and prejudice for failing to raise his fourth claim on direct appeal.

See McFarland v. Yukins, 356 F. 3d 688, 712 (6th Cir. 2004).

      As a threshold matter, this Court must determine whether

Petitioner’s Brady/Giglio claim was ever “adjudicated on the merits,” for

purposes of the AEDPA’s deferential standard of review.

      Petitioner raised his newly discovered evidence claim in his post-

conviction motion for relief from judgment. Although the judge did not

explicitly address petitioner’s Brady/Giglio claim, this Court notes that the

state trial judge on petitioner’s post-conviction review did reject petitioner’s

related ineffective assistance of appellate counsel claim on the merits.

      Defendant has not shown that his appellate counsel was
      ineffective for failing to raise the issues on appeal. The record
      indicates that defense counsel considered the issues, but
      determined that they were not likely to prevail on appeal. In a
      letter dated February 18, 2013, appellate counsel addressed
      defendant’s question whether he was entitled to reversal on
      the basis of Officer Ferguson’s firing by the Oakland County
      Sheriffs Department. Appellate counsel opined that Officer
      Ferguson’s situation would not benefit defendant because
      defendant’s case was based largely on a confidential
      informant’s testimony that he purchased drugs from defendant
      and was not based exclusively on Officer Ferguson’s
      testimony. Defendant has not shown that appellate counsel’s
      decision not to raise issues based on Officer Ferguson’s


                                      16
      credibility amounted to ineffective assistance of counsel.

People v. Kelley, No. 11-236105-FH, Slip. Op. at *2. (Oakland County

Circuit Court, Jan. 5, 2016). Petitioner’s Brady/Giglio claim is related to

petitioner’s claim that appellate counsel was ineffective for failing to raise

Detective Ferguson’s alleged perjury and newly discovered evidence in

support of this claim on direct appeal. In two letters to appellate counsel,

petitioner specifically requested that counsel raise the issues pertaining to

“Brady” material and the failure of trial counsel to call Zion’s girlfriend.

ECF 5-9, PgID.906-911.

      “If the state court addresses the petitioner’s federal claim in the

course of resolving a different issue, the federal claim is deemed to have

been adjudicated on the merits and entitled to § 2254(d)(1) deference.”

See Federal Habeas Manual § 3:14. In Hodge v. Haeberlin, 579 F.3d 627,

643 (6th Cir. 2009), the Sixth Circuit held when a state court declines to

review a claim because it (or perhaps another state court) had already

resolved on direct review a related issue necessary to resolving that claim,

the AEDPA’s deferential standard of review applies, even though “out of

caution” the Sixth Circuit also reviews the issue de novo. Id.

      Petitioner’s claim that Detective Ferguson committed perjury and



                                       17
that there was newly discovered evidence that could impeach Detective

Ferguson’s testimony is related to the ineffective assistance of appellate

counsel claim that he raised on his post-conviction motion. Arguably, the

rejection of this related claim by the state trial judge on post-conviction

review constitutes an adjudication of petitioner’s Brady/Giglio claim on the

merits, although in the absence of an explicit adjudication of petitioner’s

Brady/Giglio claim by any Michigan court, de novo review of the claim

would also appear to be the more valid approach.

      It is unnecessary to determine which standard of review applies.

Assuming that petitioner’s newly discovered evidence claim was

adjudicated on the merits by the state courts, the rejection of petitioner’s

Brady/Giglio/newly discovered evidence claim was contrary to, or an

unreasonable application of, clearly established law and an unreasonable

determination of the facts.

      To establish a constitutional due process claim based upon a state

court’s denial of a motion for new trial based on newly discovered

evidence, a habeas petitioner must demonstrate that the trial court’s denial

of his motion for a new trial was so egregious that it violated his right to a

fundamentally fair trial. See Pudelski v. Wilson, 576 F.3d 595, 611 (6th Cir.



                                      18
2009). This Court concludes, for reasons stated in greater detail below,

that the judge’s denial of petitioner’s motion for relief from judgment based

on the newly discovered evidence of Detective Ferguson’s perjury violated

petitioner’s due process right to a fair trial.

      Petitioner contends that while the jury heard testimony from the

informant and lab technician, the jury never heard that Detective Ferguson

committed perjury in another case, which would support petitioner’s

allegation that Ferguson provided false testimony at his trial. Ferguson’s

testimony pertaining to his relationship with the informant, Michael Zion, is

also questionable, which would challenge the credibility of both of these

witnesses. Petitioner submits that without Ferguson’s testimony, charges

could not have been filed in this case. Petitioner further claims that due to

Ferguson’s false representations, it is difficult to discern with confidence

what was the truth and what was a lie. (Habeas Petition, ECF 1, PgID.40).

Petitioner further submits that impeachment of the informant would also

have undermined his convictions, being that Ferguson, Zion and the lab

technician were the only witnesses called at trial.

      To prevail on his claim, petitioner must show (1) that the state

withheld exculpatory evidence and (2) that the evidence was material



                                        19
either to guilt or to punishment irrespective of good faith or bad faith of the

prosecution. Brady v. Maryland, 373 U.S. 83, 87 (1963). Evidence is

material only if there is a reasonable probability that, had the evidence

been disclosed to the defense, the result of the proceeding would have

been different. A “reasonable probability is a probability sufficient to

undermine confidence in the outcome.” United States v. Bagley, 473 U.S.

667, 683 (1985). In Strickler v. Greene, 527 U.S. 263, 281-82 (1999), the

Supreme Court articulated three components or essential elements of a

Brady claim: (1) the evidence at issue must be favorable to the accused,

either because it is exculpatory, or because it is impeaching; (2) the

evidence must have been suppressed by the State, either willfully or

inadvertently; and (3) prejudice must have ensued. The rule in Brady

“applies to evidence undermining witness credibility.” Wearry v. Cain, 136

S. Ct. 1002, 1006 (2016). Evidence is “material when there is any

reasonable likelihood it could have affected the judgment of the jury.” Id.

The test is not whether the jury would have acquitted had it known about

the suppressed evidence; a Due Process violation occurs if the withheld

“evidence is sufficient to undermine confidence in the verdict.” Id. (citing

Smith v. Cain, 565 U.S. 73 (2012)). Under this standard, petitioner can



                                      20
prevail on his Brady claim violation even if “the undisclosed information

may not have affected the jury’s verdict.” Id. at 1006, n. 6.

      It is Respondent’s contention that petitioner’s case was not

dismissed, along with many other pending drug related cases, because

Michael Zion’s testimony supported the charges and that the prosecutor’s

case rested primarily on the testimony of two witnesses whose testimony

corroborated each other. The Court will address the credibility issues

pertaining to Detective Mark Ferguson and Michael Zion individually.

      Initially, this court takes notice that it was Detective Mark Ferguson

who identified petitioner at the first drug buy.

      A. [Ferguson]: I identified him on the first buy, on the 26th.

      Q. [prosecutor]: Okay.

      A. I know Mr. Kelley from –

(T. 2/7/2012, p. 96).

      Although not developed, it appears from the record that Detective

Ferguson knew petitioner prior to his encounter with the informant,

Michael Zion.

      At the first drug buy, the record reflects that the licence plate of

petitioner’s car did not come back registered to petitioner.



                                      21
      Q. [prosecutor] Did you run, to the best of your knowledge and
      recollection, did you run a LEIN on that license plate?

      A. [Ferguson] I did.

      Q. And do you recall who the license plate came back to as the
      owner of that vehicle?

      A. It did not come back to Mr. Kelley.

(Id. at 106).

      Detective Ferguson further testified that on January 26, at the first

drug buy, that he was able to see and identify petitioner.

      Q. [prosecutor] But on some -- on one occasion, at least an
      occasion on that day, you were able to see and identify
      Mr. Kelley, Marcus, driving that particular vehicle?

      A. [Ferguson]: Yes.

      After I left Mr. Zion, I got -- I got in line with the other officers,
      caught up to them and started following Mr. Kelley.
      I got a -- I got a good eye on him in the
      vehicle, I knew Mr. Kelley, I knew who he was.

(Id. at 109).

      On January 26, 2011, Detective Mark Ferguson identified petitioner.

Ferguson’s trial testimony provided the identification of petitioner in order

to sustain the conviction on the first count of the indictment.

      Respondent contends that petitioner’s convictions can be sustained

without the testimony of Detective Mark Ferguson. However, without the


                                        22
identification testimony of Detective Ferguson, the prosecution could not

prove the identity of petitioner to support the first drug charge. Michael

Zion testified that he knew one person who sold drugs and provided a first

name and phone number, but the record reflects that the initial contact

between Zion and petitioner occurred on the phone after Zion’s contact

with Ferguson and before the first call to arrange the first drug buy. There

is no testimony as to a prior relationship between petitioner and Zion. The

newly discovered evidence of Ferguson’s misconduct and subsequent

firing from the Sheriff’s department, if presented to the jury, could

significantly have undermined the conviction on the first count of the

indictment.

      The second arranged drug buy took place on January 27, 2011.

Both the second and third drug buys took place at the 456 Montana

residence. The second and third drug buys were the basis of the sworn

affidavit provided to the circuit court to obtain the search warrant. Here,

Ferguson relies on his informant, Michael Zion, to obtain his search

warrant. Zion is the second and only other witness to the drug

transactions.

      The affidavit for the search warrant signed by Detective Ferguson



                                     23
has a number of inconsistences with the testimony he provided at trial.

The inconsistences are as follows:

      Section 3 of the sworn affidavit in support of the search warrant,

based on the second and third controlled drug buy:

      3 (D) “On both occasions the affiant observed the confidential
      informant enter, then exit the above described location within a
      short period of time and directly return to the prearranged meet
      location without stopping at any other location or having contact
      with any other person.”

ECF 5-8, PgID.837.

      In connection with the third drug buy, Detective Ferguson testified:

      A. [Ferguson] I set up -- again, I sent other undercover officers
      there, prior to, I followed Mr. Zion to 456 Montana, I was right
      behind him when he pulled up, again across the street from 456
      Montana, he then went inside the front door at 456 Montana.

      Q. [prosecutor]: Okay. At some point did Mr. Zion exit that home?

      A. He did.

      Q. Okay. What happened then?

      A. He exited, got back in his vehicle, he then called me on the
      phone, stated Mr. Kelley told him to go around the corner to the
      store to get some razor blades.

(Id., p. 92).

      The affidavit in support of the search warrant provided to the circuit

court is inconsistent with Ferguson’s trial testimony. It is also inconsistent


                                     24
with the section that pertains to his confidential informant.

      Section 4 (D) of the sworn affidavit reads as follows:

      (D) During a period of time covering over 1 year, informant has
      purchased narcotics and dangerous drugs over 20 times. As a
      result of the purchases made by the informant, five search
      warrants have been issued by judges of the 50th District Court.

      The informant, Michael Zion, testified that he contacted Ferguson to

offer information pertaining to buying drugs. He said that he could provide

information on one individual who sold drugs. Zion also testified that he

did not do drugs before his contact with Ferguson or thereafter. He

testified that his motive for contacting Ferguson was simply to obtain

leniency on a retail fraud charge.

      In closing argument, the prosecution portrayed this informant as an

individual looking for assistance on a shoplifting charge, stating:

      Now, yes, an informant is someone who engaged and helped
      police not because he wanted to be a good citizen but because
      he wanted some help on his own shoplifting case, that’s true, that
      does not take away from his credibility when he testified today,
      however.

      You don’t have to like an informant, you don’t have to like
      Michael Zion to find the defendant guilty.

(T. 2/7/12, p. 139).

The prosecutor later made the following remarks:



                                     25
      Now, Mr. Taylor talked a lot about credibility and that’s an
      instruction and I want you to pay particular attention to that jury
      instruction and I want you also to recall the demeanor Mr. Zion
      exhibited when he testified.

      Yes, he was shaky, yes, he was nervous, he was working off a
      shoplifting charge and he got himself wrapped in prosecuting a
      mid-level drug dealer.

      Ask him if he’d do it again, he’d probably say no.

Can’t blame him, he probably didn’t want to be here, you could tell but he
was very straight forward with his answers, he didn’t try to hide anything
about this background.

      He told us the truth to every single question that was asked of
      him.

(Id. at 158).

      The testimony provided by Detective Mark Ferguson at trial, and his

affidavit in support of the search warrant are inconsistent as to Zion’s

motive in testifying at petitioner’s trial and his relationship with Detective

Ferguson. Ferguson’s trial testimony is further exacerbated by the

comments made by the prosecutor who portrayed Zion as an individual

attempting to gain leniency on a retail fraud charge. The prosecutor went

so far as to say to the jury, “Ask him if he’d do it again, he’d probably say

no.” The signed affidavit in support of Ferguson’s search warrant

describes his informant as having “purchased narcotics and dangerous



                                      26
drugs over 20 times. As a result of the purchases made by the informant,

five search warrants have been issued by judges of the 50th District

Court.” ECF 5-8, PgID.837. The prosecutor’s comment and

characterization of Zion’s nervousness stemming from “he was working off

a shoplifting charge and he got himself wrapped in prosecuting a mid-level

drug dealer,” would not be consistent with the sworn affidavit in support of

the search warrant which described the informant as having experience in

20 drug buys which resulted in 5 search warrants. When added to the

newly discovered evidence of Ferguson’s misconduct, this Court finds that

presentation of the additional evidence would be sufficient to undermine

confidence in the verdict.

      Respondent contends that the testimony of the informant, Michael

Zion was sufficient, without the testimony of Ferguson, to sustain the

convictions. This Court had already found that the identification evidence

needed to sustain the first drug buy was provided by Detective Ferguson

and without his testimony, the conviction cannot stand. In regards to the

subsequent drug buys, the credibility of the informant, Michael Zion, is

questionable.

      Petitioner attached to his Standard 4 Brief on his direct appeal a



                                    27
letter sent from Zion’s ex-girlfriend. This is the same letter referenced in

petitioner’s motion for a new trial. ECF 5-8, PgID.752. This letter suggests

that Zion was a drug user with a long standing informant relationship with

the police. This calls into question Zion’s testimony that he had no prior

dealings with narcotics and was simply trying to get out from under a retail

fraud charge.

      A review of the entire record brings into question the credibility of the

informant, Michael Zion, who testified that he did not use drugs and that

he simply contacted Detective Ferguson to gain leniency on a retail fraud

charge. This testimony was also emphasized by the prosecution in

closing argument. Due to the newly discovered evidence of Detective

Mark Ferguson’s perjury and firing from the Oakland County Sheriff’s

Department, and credibility issues in connection with the informant

Michael Zion, this Court finds that had the jury been presented with

evidence that Detective Ferguson had been fired from the Sheriff’s

Department for committing perjury and that the Oakland County

Prosecutor’s Office had subsequently dismissed sixteen cases in which

Detective Ferguson was the officer in charge of the case, there is a great

probability of a different outcome to petitioner’s trial.



                                       28
      The fact that the Oakland County Prosecutor may have been

unaware of Detective Mark Ferguson’s perjury is not dispositive of whether

a Brady violation occurred nor would it relieve other agents of the State

from disclosing the evidence. Brady’s obligation to disclose also applies to

exculpatory evidence that is known only to the police, but withheld from

the prosecution. See Kyles v. Whitley, 514 U.S. 419, 438 (1995); see also

Harris v. Lafler, 553 F.3d 1028, 1033 (6th Cir. 2009)(“Brady . . . applies to

relevant evidence in the hands of the police, whether the prosecutors

knew about it or not, whether they suppressed it intentionally or not . . .

and whether the accused asked for it or not.”). “[B]ecause the police are

just as much an arm of the state as the prosecutor, the police inflict the

same constitutional injury when they hide, conceal, destroy, withhold, or

even fail to disclose material exculpatory information.” Moldowan v. City of

Warren, 578 F.3d 351, 379 (6th Cir. 2009).

      Petitioner’s case is very close to that of the petitioner in Harris,

supra, where the Sixth Circuit granted habeas relief because the Michigan

Court of Appeals, contrary to the Supreme Court’s holdings, ruled that

there was no Brady violation because the prosecutors were not aware of

the explicit and implicit promises police made to the prosecution’s star



                                      29
witness. Harris, 553 F.3d at 1033. The Sixth Circuit held that the state’s

failure to provide these statements, which could have been used to

impeach the witness, violated Brady. Id. The Sixth Circuit further

concluded that the petitioner in Harris was prejudiced by the

nondisclosure, because the impeachable witness “was the key witness for

the prosecution.” Id.

      Detective Mark Ferguson was the key witness for the prosecution.

He was the officer in charge of the investigation and sat at the

prosecution’s table throughout the trial. Although the prosecutor may not

have known about Detective Ferguson’s corruption, such knowledge can

be imputed to the prosecution because Detective Ferguson was a part of

the prosecution team.

      In Arnold v. Secretary, Department of Corrections, 595 F.3d 1324

(11th Cir. 2010), adopting opinion of Arnold v. McNeil, 622 F. Supp. 2d

1294 (M.D. Fla. 2009), aff’d and adopted, 595 F.3d 1324 (11th Cir. 2010),

the United States Court of Appeals for the Eleventh Circuit held that

crimes committed by a police detective who was a lead investigator and

key witness against a criminal defendant, although not known by the

prosecutor until after the conclusion of petitioner’s trial, was material



                                      30
exculpatory information that the prosecution was obligated to disclose to

the defendant under Brady.

      More recently, in United States v. McClellon, 260 F. Supp. 3d 880,

883–88 (E.D. Mich. 2017), appeal dismissed, No. 17-1703, 2017 WL

4317149 (6th Cir. July 20, 2017), Judge David M. Lawson of this district

granted a new trial to a federal defendant based on a Giglio violation

despite the fact that the government attorney was unaware of the police

officer’s misconduct. In that prosecution for being a felon in possession of

a firearm, a Detroit Police officer testified that he saw the defendant toss a

gun during a pursuit. Id. at 882. The day after this officer testified, the

Detroit Police Department suspended the officer during the course of an

investigation into claims that the officer falsified police reports in weapons

cases. Id. The officer was subsequently criminally charged, but acquitted.

This officer was not the only law-enforcement witness who testified to

seeing the defendant with a gun. Id. at 883. Despite the fact that the

government was unaware of the investigation, Id. at 884, Judge Lawson

found a Giglio violation because the officer knew of his own suspension

and the pending investigation into his misconduct and that information

undermining his credibility would damage the case. Id. at 885.



                                      31
      Finally, Judge Arthur J. Tarnow of this district recently granted

habeas relief on a similar claim, finding that evidence that the officer in

charge’s corrupt activities, could be imputed to the prosecutor’s office, for

purposes of Brady, because the officer was a key part of the prosecution

team who was in charge of the investigation and actually sat at the table

with the prosecution at trial. See McGowan v. Christiansen, 353 F. Supp.

3d 662 (E.D. Mich. 2018).

      Petitioner’s case is identical to the petitioner’s case in McGowan.

Detective Ferguson was the officer in charge of the case and a key

member of the prosecution team. Evidence that Detective Ferguson had

committed perjury in another case, and that the prosecutor had dismissed

a number of cases involving Detective Ferguson, could have been used to

significantly impeach the detective’s credibility.

      The only other witness called to testify as to the drug transactions

was Michael Zion. His credibility is also questionable. Having reviewed

the entire record, the Court finds that the verdict can be brought into

question in light of the testimony provided by both of the prosecution

witnesses that testified as to the drug transactions. Although other officers

were referenced by Ferguson, their existence and roles are questionable,



                                      32
as they were not called to testify at trial.

      Therefore, the Court will order the State of Michigan to either (1) set

a new trial date that is within ninety days of entry of this order, which is to

be conducted in accordance with the conditions stated in this opinion, or

(2) release petitioner unconditionally. See Mathis v. Berghuis, 202 F.

Supp. 2d 715, 725 (E.D. Mich. 2002).

      Because this Court’s conclusion that petitioner is entitled to habeas

relief on his fourth claim is dispositive of the petition, the Court considers it

unnecessary to review petitioner’s other claims and declines to do so. See

Satterlee v. Wolfenbarger, 374 F. Supp. 2d 562, 567 (E.D. Mich. 2005);

see also Haynes v. Burke, 115 F. Supp. 2d 813, 819-20 (E.D. Mich. 2000).



                                IV. Conclusion

      IT IS ORDERED that Petitioner Marcus Mandelle Kelley’s petition for

a writ of habeas corpus [Dkt. # 1] is CONDITIONALLY GRANTED.

UNLESS THE STATE TAKES ACTION TO AFFORD PETITIONER A

NEW TRIAL WITHIN NINETY (90) DAYS OF THE DATE OF THIS

OPINION, HE MAY APPLY FOR A WRIT ORDERING RESPONDENT TO

RELEASE HIM FROM CUSTODY FORTHWITH.



                                       33
                     s/Denise Page Hood
                     DENISE PAGE HOOD
                     CHIEF UNITED STATES DISTRICT JUDGE

Dated: May 1, 2019




                          34
